Citation Nr: 0310610	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
wedging of the thoracic spine at T9 with limitation of 
motion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of stress fracture of the right distal tibia and 
fibula, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of stress fracture of the left distal tibia and 
fibula, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
residuals of stress fractures of the right os calcis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision issued by the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  At present, after additional 
development performed by the Board pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)), the above issues are 
before the Board for appellate adjudication.

The Board notes that the veteran was formerly represented by 
James W. Stanley, Jr., who had the authority to represent VA 
claimants revoked effective October 10, 2001.  It appears the 
veteran was notified by VA of this fact via correspondence in 
June 2002, and was given the opportunity to appoint a new 
representative if she so desired.  However, no response was 
received from the veteran to the June 2002 RO letter.  As 
such, the Board will assume that the appellant is 
unrepresented in this appeal.  See 38 C.F.R. §§ 20.600-20.603 
(2002).

Additionally, the Board notes that the veteran was afforded 
opportunities to present testimony at hearings on appeal at 
the RO in May 1996 and June 1998.  The veteran also requested 
a Travel Board hearing in her VA Form 9, dated in November 
1998.  However, she subsequently canceled her request for a 
hearing in July 2000.  In this regard, the Board further 
notes that in an August 29, 2002 RO letter, the veteran was 
informed that her appeal had been certified to the Board and 
that she had 90 days from the date of the letter to ask to 
appear personally before the Board and give testimony 
concerning her appeal.  As the veteran has not responded to 
the August 2002 letter, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2002).


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his/her representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate a 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

The Board notes that the claims files were devoid of evidence 
reflecting that the veteran has been provided with specific 
information concerning the VCAA as it affects the issues 
remaining on appeal.  As such, the RO must provide the 
veteran with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

Furthermore, at the request of the Board, the veteran was 
scheduled for various VA examinations on March 31, 2003.  
However, she failed to report to the scheduled VA 
examinations.  Nevertheless, given that it appears the 
veteran may have been unable to attend to the VA examinations 
due to surgery performed in late 2002, the Board deems it 
necessary to schedule the veteran for additional VA 
examinations in order to comply with the VCAA.  In this 
respect, if the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo the below described VA examinations.

Moreover, the RO should contact the veteran and inquire as to 
all of her dates of treatment by private and VA healthcare 
providers since the RO's last inquiry in August 2001, 
including but not limited to any surgery records from the 
surgery performed on the veteran by G. F. Ricca, M.D. in late 
2002.  Subsequently, the RO should assist the appellant in 
obtaining any records that may be identified as relevant to 
the claims on appeal.  In addition, the Board concludes that 
a social and industrial survey would be helpful in resolving 
the total compensation rating based on individual 
unemployability claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should contact the veteran and 
request that she provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated her for the 
claimed disorders since August 2001 (the 
RO's last inquiry of records).  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims files, 
including but not limited to the surgery 
records from the veteran's surgery by Dr. 
Ricca, per the October 2002 veteran's 
statement.  When the veteran responds, 
obtain records from each health care 
provider she identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless she is able to 
submit them.  Allow an appropriate period 
of time within which to respond.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
disorders at any VA medical facility 
since August 2001 (the RO's last inquiry 
of records).  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims files should be obtained and 
associated with the claims files.  If the 
search for the above records has negative 
results, the claims files must be 
properly documented with information 
obtained from the VA facility(ies).

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following:

a) The RO should schedule the veteran for 
a social and industrial survey to assist 
the VA in assessing the veteran's current 
social and industrial impairment, 
employment history and capabilities, day-
to-day functioning, and potential for 
improved social functioning and 
employment.  The veteran's claims files 
must be made available to and be reviewed 
by the individual conducting the survey, 
and the survey report must indicate that 
such review was performed.  The social 
and industrial survey report should be 
associated with the claims files.

b) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected wedging 
of the thoracic spine at T9 with 
limitation of motion, residuals of stress 
fracture of the right distal tibia and 
fibula, residuals of stress fracture of 
the left distal tibia and fibula, and 
residuals of stress fractures of the 
right os calcis.  The claims folders must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disabilities, including 1) x-ray studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disabilities, to include 
a complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected wedging of 
the thoracic spine at T9 with limitation 
of motion, residuals of stress fracture 
of the right distal tibia and fibula, 
residuals of stress fracture of the left 
distal tibia and fibula, and residuals of 
stress fractures of the right os calcis, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities ) 
(Rating Disabilities), 38 C.F.R. Part 4 
(2002).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for impairment of the 
tibia and fibula (Diagnostic Code 5262), 
malunion of the os calcis or astragalus 
(Diagnostic Code 5273), limitation of 
motion of the lumbar and dorsal spine 
(Diagnostic Codes 5291, 5292), and 
ankylosis of the lumbar and dorsal spine 
(Diagnostic Code 5288, 5289).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, the examiner should review 
the VA social and industrial survey 
report requested in paragraph 4(a), and 
such review should be noted as performed 
in the examination report.  Following a 
review of the VA survey, the examiner 
should render an opinion as to the effect 
that the service-connected disabilities 
have, if any, on her earning capacity.  
The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to her 
disabilities, and as to other alternative 
types of employment recommended for the 
veteran, if any, given these 
disabilities.  Moreover, the examiner 
should render an opinion as to whether 
each disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising her of the 
consequences of her failure to report to 
the examinations.  If she fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of the examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking increased ratings for the 
service-connected wedging of the thoracic 
spine at T9 with limitation of motion, 
residuals of stress fracture of the right 
distal tibia and fibula, residuals of 
stress fracture of the left distal tibia 
and fibula, and the residuals of stress 
fractures of the right os calcis, taking 
into consideration 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Additionally, the 
RO's consideration of referring the 
service-connected claims for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  Furthermore, the RO 
should readjudicate the appellant's claim 
of entitlement to TDIU.  

8.  If the determinations remain 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




